MEMORANDUM**
Jackson Bryant Baugus appeals the district court’s September 28, 2005, order confirming his 319-month sentence following this court’s remand in United States v. Baugus, 137 Fed.Appx. 962 (9th Cir.2005), in which we directed the district court to conduct further proceedings in light of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc).
Baugus contends that his sentence remains infirm under the Sixth Amendment because the district court confirmed a sentence that included an enhancement under U.S.S.G. § 3B1.1 (organizer, leader, manager, or supervisor) based on facts found by the district judge rather than proved to a jury beyond a reasonable doubt. This contention is meritless because the district court applied on remand the very procedure prescribed by this court to remedy the constitutional infirmity of letting stand a sentence based on judge-found facts under mandatory Sentencing Guidelines— i.e., it determined that the original sentence would not have been materially different had it known the Guidelines were advisory. Id., at 1084.
Because Baugus does not otherwise argue that his sentence, as confirmed, is unreasonable, we affirm. United States v. Cantrell, 433 F.3d 1269, 1281 (9th Cir. 2006) (explaining that we do not reach whether a sentence is reasonable in light of 18 U.S.C. § 3553(a) where the defendant challenges the sentence only on other grounds).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.